                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.        CV 19-4799 JEM                                             Date     July 23, 2019
 Title           Rafael Arroyo Jr v Roo Investment Group LLC et al




 Present: The Honorable            John E. McDermott, United States Magistrate Judge
                    S. Lorenzo
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                        None                                                  None
 Proceedings:            (IN CHAMBERS) ORDER TO SHOW CAUSE (“OSC”) RE DISMISSAL
                         FOR LACK OF PROSECUTION

      Plaintiff is ordered to show cause in writing no later than July 30, 2019, why this action
should not be dismissed for lack of prosecution.

     The Court will consider the filing of the following, as an appropriate response to this
OSC, on or before the above date:

         3      Answer by the defendant.

         3      Plaintiff’s filing of a request to the clerk to enter default judgment.

         3      Plaintiff’s filing of a noticed motion for entry of default judgment.

       In accordance with Rule 78 of the Federal Rules of Civil Procedure and Local Rule 7-15,
no oral argument of this matter will be heard unless ordered by the Court. The Order will stand
submitted upon the filing of the response to the Order to Show Cause. Failure to respond to
the Court’s Order may result in the dismissal of the action.

cc: Parties
                                                                                             :
                                                     Initials of Preparer                  slo




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                                 Page 1 of 1
